UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-3480 MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN (Full title of the plan) MDU RESOURCES GROUP, INC. (Name of issuer of securities held pursuant to the plan) MDU
